DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Page 5 of the response, filed 02/17/2021, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the added limitation to Claim 1 of a diverter diverting a portion of air from a location upstream of said downstream one of said spaced rotor stages.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Clemen (US Patent No: 8,683,811).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1(x3), 12-13, 3-4, 12-13, and 9-15, respectively, and claims 6, 2, 6, and 7, for claims 4-5 and 13-14 of the application, respectively, and claim 7, for claim 5 of the application, of U.S. Patent No. 10,253,694 in view of Clemen (US Patent No: 8,683,811).  
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For Claim 1:
Application Claim 1
Patent Claim 1
A gas turbine engine

A plurality of spaced rotor stages, with a static guide vane intermediate said spaced rotor stages, said static guide vane providing swirl into air passing toward a downstream one of said spaced rotor stages, and an outer housing surrounding said spaced rotor stages

A diverter diverting a portion of air from a location which is upstream of said downstream one of said spaced rotor stages radially outwardly through said outer housing, and across at least one heat exchanger

The diverted air passing back into a duct radially inwardly through said outer housing, and upstream of said downstream one of said spaced rotor stages, and being exhausted toward said downstream one of said spaced rotor stages

Said spaced rotor stages are both either fan rotor stages or compressor rotor stages, and are upstream of a combustor section

Only a portion of the air is diverted radially outwardly, with a main air flow continuing on to said downstream one of said spaced rotor stages without being diverted


A plurality of spaced rotor stages, with a static guide vane intermediate said spaced rotor stages, said static guide vane providing swirl into air passing toward a downstream one of said spaced rotor stages, and an outer housing surrounding said spaced rotor stages

A diverter diverting a portion of air radially outwardly through said outer housing and across at least one heat exchanger



The diverted air passing back into a duct radially inwardly through said outer housing, and upstream of said downstream one of said spaced rotor stages, and being exhausted toward said downstream one of said spaced rotor stages

Said spaced rotor stages are both either fan rotor stages or compressor rotor stages, and are upstream of a combustor section







Said exhausted air passes through an injector

Said injector imparts swirl into the air exhausting toward the downstream one of the spaced rotor stages

A swirl angle imparted by said injector is greater than a swirl angle imparted by said static guide vane


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
With respect to the additional features cited in application claim 1, patent claim 1 fails to disclose the diverter diverting a portion of air from a location which is upstream of said downstream one of said spaced rotor stages and only a portion of the air being diverted radially outwardly, with a main air flow continuing on to said downstream one of said spaced rotor stages without being diverted.  However, Clemen teaches a gas turbine engine (Figure 1) comprising a diverter (inlet of bleed line 12) that diverts a portion of air (C) from a location (11) which is upstream from a downstream spaced rotor stage (7.3), wherein only a portion of air is diverted radially outwardly, with a main air flow (B) continuing onto said downstream rotor stage without 
For dependent Claims 2-16, the recited limitations are contained in patent claims 1(x2), 12-13, 3-4, 12-13, and 9-15, respectively.
For dependent Claims 4-5 and 13-14, the recited limitations are also contained in patent claims 6, 2, 6, and 7, respectively.
For dependent Claim 5, the recited limitations are also contained in patent claim 7.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,253,694 in view of Clemen.
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For Claim 1:
Application Claim 1
Patent Claim 16
A gas turbine engine



A diverter diverting a portion of air from a location which is upstream of said downstream one of said spaced rotor stages radially outwardly through said outer housing, and across at least one heat exchanger

The diverted air passing back into a duct radially inwardly through said outer housing, and upstream of said downstream one of said spaced rotor stages, and being exhausted toward said downstream one of said spaced rotor stages

Said spaced rotor stages are both either fan rotor stages or compressor rotor stages, and are upstream of a combustor section

Only a portion of the air is diverted radially outwardly, with a main air flow continuing on to said downstream one of said spaced rotor stages without being diverted




A diverter diverting a portion of air radially outwardly through said outer housing and across at least one heat exchanger



The diverted air passing back into a duct radially inwardly through said outer housing, and upstream of said downstream one of said spaced rotor stages, and being exhausted toward said downstream one of said spaced rotor stages

Said spaced rotor stages are both either fan rotor stages or compressor rotor stages, and are upstream of a combustor section






Said exhausted air passes through an injector

Said injector imparts swirl into the air exhausting toward the downstream one of the spaced rotor stages

A swirl angle imparted by said injector is greater than a swirl angle imparted by said static guide vane

The swirl angle imparted by said static guide vane is greater than 40 degrees


Thus, it is apparent, for the broadening aspect, that patent claim 16 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where 
With respect to the additional features cited in application claim 1, patent claim 16 fails to disclose the diverter diverting a portion of air from a location which is upstream of said downstream one of said spaced rotor stages and only a portion of the air being diverted radially outwardly, with a main air flow continuing on to said downstream one of said spaced rotor stages without being diverted.  However, Clemen teaches a gas turbine engine (Figure 1) comprising a diverter (inlet of bleed line 12) that diverts a portion of air (C) from a location (11) which is upstream from a downstream spaced rotor stage (7.3), wherein only a portion of air is diverted radially outwardly, with a main air flow (B) continuing onto said downstream rotor stage without being diverted.  Since the patent claim recites the gas turbine engine with a diverter and Clemen teaches a gas turbine engine with a diverter that diverts only a portion of air upstream of a downstream rotor stage while a main air flow continues onto said downstream rotor stage, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the gas turbine engine in the patent claims so that air is diverted upstream of a downstream rotor stage while a main air flow continues onto said downstream rotor stage, as taught by Clemen, for the purpose of reducing the thermal load of the compressor blades subjected to the diverted air and avoiding continual further heating of the compressor air 
For dependent Claims 2-4, the recited limitations are contained in patent claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemen (US Patent No: 8,683,811).
Regarding Claim 1: Clemen discloses a gas turbine engine (Figure 1).  The engine comprises a plurality of spaced rotor stages (5, stages 7.1-7.4), with a static guide vane (6, stage 7.2) intermediate said spaced rotor stages, said static guide vane providing swirl into air passing toward a downstream one of said spaced rotor stages (5, stage 7.3) (the structure of the prior art static guide vane is the same as the structure of the static guide vane of the reference; therefore, the prior art static guide vane is capable of performing the claimed function, providing swirl, of the claimed static guide vane.  See MPEP 2114(I)), and an outer housing (4) surrounding said spaced rotor stages (Figure 1), a diverter (inlet of duct 12) diverting a portion of air (C) from a location (11) which is upstream of said downstream one of said spaced rotor stages radially outwardly through said outer housing (Figure 1; location 11 is upstream of stage 7.3), and across at least one heat exchanger (14; Column 2, Lines 26-28), with the diverted air passing back into a duct (12) radially inwardly through said outer housing (Figure 1), and upstream of said 
Regarding Claim 2: Clemen discloses the gas turbine engine as set forth in Claim 1, wherein said exhausted air passes through an injector (13), and said injector imparts swirl into the air exhausting toward the downstream the plurality of spaced rotor stages (the structure of the prior art injector is the same as the structure of the injector of the reference; therefore, the prior art injector is capable of performing the claimed function, providing swirl.  See MPEP 2114).
Regarding Claim 6: Clemen discloses the gas turbine engine as set forth in Claim 1, wherein said at least one heat exchanger cools an electronic component (the compressor components receiving the cooled air from the heat exchanger are considered electronic components; Column 1, Lines 53-55).
Regarding Claim 7: Clemen discloses the gas turbine engine as set forth in Claim 1, wherein said at least one heat exchanger cools air from a compressor rotor (Figure 1 – heat exchanger 14 cools air from compressor 1; Column 2, Lines 24-28).
Regarding Claim 10: Clemen discloses the gas turbine engine as set forth in Claim 1, wherein a bypass housing (2) surrounds said outer housing and said at least one heat exchanger (14) is positioned within a flow path (E) in said bypass housing (Figure 1; Column 2, Lines 4-5).
Regarding Claim 11: Clemen discloses the gas turbine engine as set forth in Claim 10, wherein air in said flow path cools said at least one heat exchanger (Column 2, Lines 24-28).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Zuo (US Publication No: 2010/0326079).
Regarding Claim 8: Clemen discloses the gas turbine engine as set forth in Claim 1, wherein said spaced rotor stages are compressor rotors (Column 1, Lines 8-9; 
Zuo teaches a static guide vane (Figure 4, No. 400) imparting swirl, wherein the swirl angle is greater than 40 degrees (Claim 14).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the static guide vane of Clemen impart a swirl angle greater than 40 degrees, as taught by Zuo, for the purpose of stabilizing a gas flame and preventing flame flashback (Paragraph [0004], Lines 7-9).
Regarding Claim 9: Clemen, as modified by Zuo, discloses the gas turbine engine as set forth in Claim 8, wherein said swirl angle is greater than 55 degrees (Zuo: Claim 14).
Regarding Claim 13: Clemen discloses the gas turbine engine as set forth in Claim 1; however, Clemen fails to disclose a swirl angle imparted by said static guide vanes being greater than 40 degrees.
Zuo teaches a static guide vane (Figure 4, No. 400) imparting swirl, wherein the swirl angle is greater than 40 degrees (Claim 14).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the static guide vane of Clemen impart a swirl angle greater than 40 degrees, as taught by Zuo, for the purpose of stabilizing a gas flame and preventing flame flashback (Paragraph [0004], Lines 7-9).
Regarding Claim 14: .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Foust (US Patent No: 8,495,883).
Regarding Claim 12: Clemen discloses the gas turbine engine as set forth in Claim 1; however, Clemen fails to disclose there being a plurality of heat exchangers.
Foust teaches a gas turbine engine comprising a plurality of heat exchangers (Figure 3, No. 60b-d; Column 4, Lines 40-42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the engine of Clemen with a plurality of heat exchangers, as taught by Foust, for the purpose of providing control of air temperature to the individual stages (Column 4, Lines 48-51).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clemen in view of Kervistin (US Patent No: 5,297,386).
Regarding Claims 15-16: Clemen discloses the engine of Claim 1, wherein the portion of air diverted radially outwardly passes through a duct; however, Clemen fails to disclose said duct extending generally axially in one direction, then being turned back in an opposed direction before passing radially inwardly and being exhausted, or said duct extending circumferentially around a center axis of said engine before being directed radially inwardly and being exhausted.
Kervistin teaches a gas turbine engine (Figure 1), wherein air (R) is diverted outwardly through a duct, the duct extending generally axially in one direction (through heat exchanger 14), then being turned back in an opposed direction before passing radially inwardly (duct 17) and being exhausted, and said duct extending 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the duct of the engine of Clemen with the claimed duct configurations, as taught by Kervistin, for the purpose of further cooling the air flow (Column 1, Lines 59-64).
Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See previous office action for reasons for indicating allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/MICHAEL L SEHN/Examiner, Art Unit 3745